 




                                                           IT IS ORDERED
                                                           Date Entered on Docket: December 13, 2018




                                                           ________________________________
                                                           The Honorable David T. Thuma
                                                           United States Bankruptcy Judge
______________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re:

CARMELITA V. VIGIL                                                     Case No. 7-18-12332-TA
aka Carmen Vigil
fka Carmen Ortiz
fka Carmen Hernandez

                         Debtor.

           DEFAULT ORDER GRANTING LSF9 MASTER PARTICIPATION TRUST
         RELIEF FROM AUTOMATIC STAY AND ABANDONMENT OF PROPERTY TO
                  LSF9 MASTER PARTICIPATION TRUST LOCATED AT
                   1632 22ND SE ALBUQUERQUE, NEW MEXICO 87124

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to LSF9 Master Participation Trust, filed on November 6, 2018, (DOC 20)

(the “Motion”) by LSF9 Master Participation Trust (“Creditor”). The Court, having reviewed the

record and the Motion, and being otherwise sufficiently informed, FINDS:

         (a)      On November 6, 2018, Creditor served the Motion and a notice of the Motion (the

“Notice”) on Ronald E Holmes, Attorney for Debtor and Philip J. Montoya (the “Trustee”) by use of

the Court’s case management and electronic filing system for the transmission of notices, as authorized



5037-717-SFB 6772715.docx mdb
     Case 18-12332-t7           Doc 23   Filed 12/13/18   Entered 12/13/18 10:17:55 Page 1 of 5
 

by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor, Carmelita V. Vigil, by United States

first class mail, in accordance with Bankruptcy Rules 7004 and 9014.


         (b)      The Motion relates to the property located at 1632 22nd SE Albuquerque, New Mexico

87124, more fully described as:

                  Lot numbered Sixteen (16) in Block numbered Seventy-nine (79), Unit
                  numbered Ten (10), Rio Rancho Estates, as same is shown and
                  designated on plat entitled, "Southern portion Unit Ten Rio Rancho
                  estates Town of Alameda Grant Sandoval County, New Mexico", filed in
                  the office of the County Clerk of Sandoval County, New Mexico, in Rio
                  Rancho Estates Plat Book 1, Page 75, on May 13, 1968.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on November 30, 2018;

         (f)      As of December 6, 2018, neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for Creditor

certifies under penalty of perjury that, on the date this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:



5037-717-SFB 6772715.docx mdb                      2
     Case 18-12332-t7           Doc 23   Filed 12/13/18    Entered 12/13/18 10:17:55 Page 2 of 5
 

         1.       Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)        To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtor is a party, to the extent permitted by applicable non-bankruptcy law, such

as by commencing or proceeding with appropriate action against the Debtor or the Property, or both, in

any court of competent jurisdiction; and

                  (b)       To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Creditor need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, in the event that a discharge order is entered. The

Debtor can be named as a defendant in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Creditor’s claim against the estate for any deficiency owed

by the Debtor after any foreclosure sale or other disposition of the Property. Creditor may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtor owe any amount after the sale of the Property.

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.



5037-717-SFB 6772715.docx mdb                       3
     Case 18-12332-t7           Doc 23    Filed 12/13/18    Entered 12/13/18 10:17:55 Page 3 of 5
 

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Creditor is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtor and to enter into a loan

modification with the Debtor.


                                         XXX END OF ORDER XXX




5037-717-SFB 6772715.docx mdb                     4
     Case 18-12332-t7           Doc 23   Filed 12/13/18   Entered 12/13/18 10:17:55 Page 4 of 5
 


RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By; /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Creditor
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com



Copied to:

Carmelita V. Vigil
Debtor
4802 San Timoteo Ave NW
Albuquerque, NM 87114

Ronald E Holmes
Attorney for Debtor
320 Gold SW Suite 1111
Albuquerque, NM 87102
Telephone: 505-268-3999
rholmes@davismiles.com

Philip J. Montoya
Chapter 13 Trustee
1122 Central Ave SW Ste #3
Albuquerque, NM 87102
Telephone: (505) 244-1152




5037-717-SFB 6772715.docx mdb                     5
     Case 18-12332-t7           Doc 23   Filed 12/13/18   Entered 12/13/18 10:17:55 Page 5 of 5
